Citation Nr: 0803478	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

The RO certified the following issues for appeal:

1.  Entitlement to a higher initial rating for service-
connected residuals of right foot trauma, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected right foot scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
(unverified).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The RO has certified to the Board the two above referenced 
issues.  The RO has not certified the issue of entitlement to 
a rating in excess of 20 percent for service-connected 
residuals of a right ankle disability.  Moreover, it does not 
appear that the veteran filed a notice of disagreement (NOD) 
with respect to this issue.  Despite these jurisdictional 
defects, the RO issued a statement of the case (SOC) in 
January 2004 and a supplemental statement of the case (SSOC) 
in October 2006 discussing the issue.  The agency of original 
jurisdiction (AOJ) should clarify the status of this issue.

In an Informal Hearing Presentation, dated in November 2007, 
the veteran's representative asked that the Board consider 
granting service connection for a knee condition secondary to 
the service-connected foot and ankle condition.  The Board 
has no jurisdiction over that issue, but refers it to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Informal Hearing Presentation, dated in November 2007, 
the veteran's representative raised the issue of whether the 
most recent VA examination, conducted in October 2003, 
accurately reflected the current severity of the veteran's 
service-connected residuals of a right foot injury and right 
foot scar.  The representative noted that since that 
examination was conducted, the veteran reported an increase 
in his symptoms.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2007).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

The veteran's representative's assertion that the current 
rating does not accurately measure the present severity of 
the veteran's disabilities, coupled with the fact that the 
examination was conducted more than four years ago, warrants 
another VA examination.  

Next, in the February 2003 rating decision, the RO granted 
service connection for residuals of right foot trauma, 
residuals of right ankle trauma, and a scar to the right foot 
and ankle.  The RO assigned a 20 percent rating for the right 
ankle trauma residuals, and 10 percent ratings for both the 
right foot trauma residuals and the scar to the right foot 
and ankle.  In correspondence dated in March 2003, the 
veteran stated that he disagreed with the decision to award a 
10 percent rating for his "right foot injury."  The veteran 
did not specify whether he was disagreeing with the residuals 
of right foot trauma or scar to the right foot and ankle.  
The claims file shows that the RO issued an SOC, dated in 
January 2004, in which it addressed the residuals of trauma 
to the right foot and residuals of trauma to the right ankle 
issues.  The RO did not consider the separate issue of the 
rating for the scar at that time.  The Board has reviewed 
other SOCs and SSOCs in the claims file and observes that in 
none of those did the RO consider the criteria for the scar 
disability.  Despite this, in a letter dated in October 2006, 
the RO informed the veteran that he had perfected appeals for 
both the right foot and scar issues.  

The veteran's correspondence of March 2003, although vague, 
can reasonably be construed to express intent to appeal the 
initial 10 percent rating for the scar of the right foot and 
ankle and thus, can be constitute an NOD for that issue.  See 
38 C.F.R. § 20.201 (2007).  The RO's letter of October 2006, 
and the RO's certification of that issue to the Board, lends 
further support to the notion that the March 2003 
correspondence was an NOD with respect to the scar issue.  As 
explained above, the RO did not furnish an SOC for this issue 
and the Board must remand it for such action.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
a notice of disagreement is filed with a claim and no SOC has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue an SOC).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected 
residuals of right foot trauma, residuals 
of right ankle trauma, and foot/ankle 
scar.  The examiner is requested to review 
all pertinent records associated with the 
claims file.  Provide the examiner with 
the claims folder to review in conjunction 
with the examination. 

2.  Provide the veteran with an SOC with 
regard to the issue of entitlement to a 
higher initial rating for the service-
connected right foot and ankle scar.  If 
the veteran perfects his appeal by timely 
submission of a substantive appeal, then 
the matter should be forwarded to the 
Board.  

3.  Finally, the veteran's remaining claim 
of entitlement to a higher initial rating 
for service-connected residuals of right 
foot trauma (and if applicable, entitlement 
to a higher initial rating for service-
connected residuals of right ankle trauma) 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



